Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ADVISORY ACTION
Election/Restriction
1.	Claims 1, 11, 21, 22, 36, 62, 63 and newly added claim 68 are pending.  Claims 2-10, 12-20,  23-35, 37-61 and 64-67 are cancelled.  Claims 1 and 11 were previously withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected inventions are thus excluded from the present examination.  The restriction was made Final in the papers mailed September 8, 2020.  
	Newly added claim 68 falls within the scope of the elected invention. Accordingly, claims 21, 22, 36, 62, 63 and newly added claim 68 are examined on merits in this Office action.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Status of Objections and Rejections
2.	Objection of claim 21 is withdrawn in light of Applicant’s claim amendments filed in the papers of March 29, 2021.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Rejection of claims 21, 22, 36, 62 and 63 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn in light of Applicant’s claim amendments filed in the papers of March 29, 2021 and upon further consideration.
5.	Rejection of claims 21, 22, 36, 62 and 63 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement (New Matter) is withdrawn in light of Applicant’s claim amendments filed in the papers of March 29, 2021 and upon further consideration.
Claim Rejections - 35 USC § 112 (a)  (Written Description)
6.	Claims 21, 22, 36, 62 and 63  remain, and newly added claim 68 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record stated in the Final Office action mailed January 11, 2021.  
	Applicant traverses the rejection in the papers filed March 29, 2021.
	Applicant primarily cites example 6, paragraph [0102] and [0104 and Table 7 of the specification  to support the argument that Applicant meets written description requirements (response, pages 6-9)
Applicant’s argument is carefully considered but deemed to be unpersuasive.
	In response to the Applicant’s arguments, it is important to note the following:
Contrary to Applicant’s arguments the breadth of the claims encompass unknown 
Contrary to Applicant’s arguments, it is further maintained that the breadth of claims encompass improving drought tolerance in any plant species, comprising using a double stranded RNA, RNAi or antisense molecule directed to nucleic acid sequences encoding a Kanghan proteins having only 35%, over an alignment length of any 90 amino acids to SEQ ID NO: 17.
It is further maintained that the breadth of claims encompasses a genus comprising species unknown structures (sequences) having large and unspecified changes in the amino acid sequence of SEQ ID NO: 17, and large unspecified changes in the nucleotide sequence of SEQ ID NO: 4 (encodes SEQ ID NO: 17), and wherein decreasing or eliminating expression of such unknown structures in a plant would exhibit the function of increased drought tolerance in a plant.
Even newly added claim 68 would encompass a genus of unknown inhibitory sequences, and whose function of improved tolerance cannot be reliably predicted, upon expression in any plant species.
As discussed in previous Office action through the teachings of Doerks et al., Smith et al., and/or Bork et al., it is maintained that the state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  
Contrary to the Applicant’s arguments, the instant specification however, only describes a null mutant of Arabidopsis having null mutation(s) in the GenBank sequence Accession NO. At5g18040; NP_197305.1, also named as Kanghan gene sequence by the Applicant.  The mutant plant exhibited improved drought tolerance.  The specification further describes that drought tolerance in said mutant plant was reversed by overexpressing the SEQ ID NO: 4 encoding SEQ ID NO: 17 in said mutant plant.  The specification further describes that said null mutant was found to be heat sensitive by subjecting to heat treatment at 45 oC.  The specification further describes that overexpression of SEQ ID NO: 17 in a plant resulted in improved heat tolerance.  See in particular, pages 26-30; Examples 1-2.
It is therefore maintained that the specification does not describe the structure for representative members of Applicant’s broadly claimed genus comprising variants derived from diverse sources as encompassed by the breadth of claims and thus their function of increasing drought tolerance in a plant is either unknown or unpredictable.
It is also maintained that the only species whose structure-function is described in the specification is SEQ ID NOs: 4 and 17.
	It is therefore maintained that one of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes 
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology.  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Thus, under Lilly and its progeny, the Specification does not show possession of a sufficient number of sequences falling within their potentially large genus to establish possession of their claimed genus.  See Cf Enzo, 323 F.3d at 964 ("if the functional characteristic of... binding to [CD48] were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed," the written description requirement may be met).  Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement.  See Eli Lilly, 119 F.3d at 1568, ("definition by function ... does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is"); see also Kubin, 83 USPQ2d at 1416-17. 
Applicant fails to describe a representative number of species of Applicant’s broadly claimed genus as discussed above.  Applicant only describe a single species of SEQ ID NO: 4 and its encoded protein of SEQ ID NO: 17.   Furthermore, Applicant fails to describe structural features common to members of Applicant’s broadly claimed genus as discussed above.  Hence, Applicant fails to meet either prong of the two-prong test set forth by Eli Lilly.  
Also see in re Curtis (69 USPQ2d 1274 (Fed. Cir.2004), where the court held that there was sufficient evidence to indicate that one of ordinary skill in the art could not predict the operability of other species other that the single one disclosed in the specification.  The court held that a disclosure naming a single species can support a claim to a genus that includes that species if a person of ordinary skill in the art, reading the initial disclosure, would “instantly recall” additional species of the genus already “stored” in the minds, but if other members of the genus would not “naturally occur” to a person of ordinary skill upon reading the disclosure, then unpredictability in performance of species other than specifically enumerated defeats claims to the genus.
Therefore, it is maintained that given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.  
	Accordingly it is maintained, that there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published in Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.

7.	Claims 21, 22, 36, 62 and 63  remain, and newly added claim 68 is rejected under first paragraph of 35 U.S.C. 112(a), because the specification, while being enabling for mutant plant having null mutation in the nucleic acid sequence encoding the amino acid sequence of SEQ ID NO: 17 (HTT2 protein (HEAT-INDUCED TAS1 TARGET 2 protein, named as Kanghan protein by the Applicant) resulting in lack of SEQ ID NO: 17 protein activity and imparting improved drought tolerance and heat sensitivity to said mutant plant, and overexpression of SEQ ID NO: 17 in a transgenic plant resulting in heat tolerance in said transgenic plant but reduced drought tolerance, does not reasonably provide enablement for (a) proteins having 35%  or 100% identity to an alignment length of 90 amino acids of SEQ ID NO: 17; (b) decreasing drought tolerance in a plant by eliminating expression of SEQ ID NO: 4 encoding SEQ ID NO: 17; and (c) decreasing or eliminating expression of SEQ ID NO: 4 by a process that does not involve SEQ ID NO: 4 encoding SEQ ID NO: 17 disruption, and/or RNAi specifically directed to SEQ ID NO: 4 which encodes SEQ ID NO: 17 using a process of plant transformation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims for the reasons of record stated in the Final Office action mailed January 11, 2021.  
	Applicant traverses the rejection in the papers filed March 29, 2021.
	Applicant primarily argues that using tools available in art, one of skilled in the art would be able to identify genes encoding proteins comprising SEQ ID NO: 6 and having at least 35% sequence identity to at least 90 amino acid sequence of SEQ ID NO: 17.  Applicant further argues that tools are now available to design inhibitory RNAi and cites Saurabh et al. (2014) to support the argument.  In light of these arguments, Applicant argues that it would not require undue experimentation to practice the claimed invention (response, pages 10-11).
Applicant’s argument is carefully considered but deemed to be unpersuasive.
Contrary to Applicant’s arguments, it is maintained that the claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
In response of Applicant’s arguments, it is very important to note (i) the specification must provide adequate guidance to determine how to make and use the claimed invention; and (ii) specification must be enabling as of the earliest filing date.  This has not been done in the present case.
Applicant’s attention is specifically drawn to MPEP 2164.05(a) at 7th paragraph, which says:
“The state of the art existing at the filing date of the application is used to determine whether a particular disclosure is enabling as of the filing date. Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1325-26 (Fed. Cir. 2004) (Stating that "a patent document cannot enable technology that arises after the date of application."). Information published for the first time after the filing date generally cannot be used to show what was known at the time of filing. In re Gunn, 537 F.2d 1123, 1128, 190 USPQ 402,405-06 (CCPA 1976); In re Budnick, 537 Gould v. Quigg, 822 F.2d 1074, 1077, 3 USPQ2d 1302, 1304 (Fed. Cir. 1987).”

Contrary to Applicant’s arguments, it is noted that claims are directed to unknown and uncharacterized sequences having 35% identity over an alignment length of 90 amino acids to SEQ ID NO: 17.
Contrary to Applicant’s arguments, the instant specification however, only provides guidance on a null mutant of Arabidopsis having null mutation(s) in the GenBank sequence Accession NO. At5g18040; NP_197305.1, also named as Kanghan gene sequence by the Applicant.  The mutant plant exhibited improved drought tolerance.  The specification further teaches that drought tolerance in said mutant plant was reversed by overexpressing the SEQ ID NO: 4 encoding SEQ ID NO: 17 in said mutant plant.  The reference further teaches that said null mutant was found to be heat sensitive by subjecting to heat treatment at 45 oC.  The specification further describes that overexpression of SEQ ID NO: 17 in a plant resulted in improved heat tolerance.  See in particular, pages 26-30; Examples 1-2.
It is maintained that the instant specification fails to provide guidance on how to make nucleic acid sequences encoding a protein having unspecified changes in the amino acid sequence of SEQ ID NO: 17 and still retaining the function of HTT2 protein (HEAT-INDUCED TAS1 TARGET 2 protein, named as Kanghan protein by the Applicant).
The specification at page 19, lines 13-16 says:
“With reference to biological sequences “substantial homology” or “substantial identity” is meant, in the alternative, a sequence identity of greater than 70%, 71%, 72%, 73%, 74%, 75%, 76%, 77%, 78%, 79%, 80%, 81%, 82%, 83%, 84%, 85%, 86%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98% or 99% up to 100% sequence identity.”
As discussed in previous Office action through the teachings of Doerks et al., Bork et al., and/or Smith et al., it is important to note that the state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  
It is further maintained that even in cases where a protein with a known function is expressed in a plant can produce unpredictable results.  For example, Nishimura et al. (Plant Cell Physiol., 41(5):583-590, 2000; see in particular, abstract) describe over-expression of NTH15 and NTH20 proteins (transcription factors) in a transgenic plant resulted in abnormal leaf morphology.  Also see Yang et al. (PNAS, 98:11438-11443, 2001; abstract; pages 11442-11443) who teach that transgenic rice plants constitutively overexpressing REB transcription factor resulted in sterile transgenic plants.

It is further maintained that the instant specification fails to provide guidance for which amino acids of SEQ ID NO: 17 can be altered and to which other amino acids, and which amino acids must not be changed, to maintain biological activity of the encoded protein.  The specification also fails to provide guidance for which amino acids can be deleted and which regions of the protein can tolerate insertions and still produce a functional protein that can be targeted for reduction in expression or activity levels to increase drought tolerance in a plant.
It is further maintained that making random amino acids change in a protein without abrogating its function is highly unpredictable as discussed in the last Office action through the teachings of Wells, Guo et al., Keskin et al. McConnell et al., and/or Thornton et al.
It is therefore maintained that making and analyzing proteins with large and unspecified amino acid changes that have functional activity of a fully-functional protein as set forth in SEQ ID NO: 17 and still exhibiting endogenous HTT2 activity that can be targeted for reduction in expression or activity levels to increase drought tolerance in a plant would require undue experimentation.
	It is therefore maintained that given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate nucleic acids encoding proteins having large and unspecified changes in the amino acid sequence of SEQ ID NO: 17.
It is thus maintained that in the absence of guidance, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plants transformed therewith, to identify those that can be targeted for reduction in expression or activity levels of Kanghan (HTT2) proteins to increase drought tolerance in a plant.  See Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 at page 1027, where it is taught that the disclosure of a few gene sequences did not enable claims broadly drawn to any analog thereof.
It is maintained that the breadth and scope of the claimed invention encompasses using sense, antisense, RNAi, and/or micro RNA based gene suppression methods to create mutants or parts (e.g. seeds) thereof as claimed.
The instant specification however, only provides guidance on a null mutant of Arabidopsis having null mutation(s) in the GenBank sequence Accession NO. At5g18040; NP_197305.1, also named as Kanghan gene sequence by the Applicant.  The mutant plant exhibited improved drought tolerance.  The specification further teaches that drought tolerance in said mutant plant was reversed by overexpressing the SEQ ID NO: 4 encoding SEQ ID NO: 17 in said mutant plant.  The reference further teaches that said null mutant was found to be heat sensitive by subjecting to heat treatment at 45 oC.  The specification further describes that overexpression of SEQ ID NO: 17 in a plant resulted in improved heat tolerance.  See in particular, pages 26-30; Examples 1-2.

It is further maintained that antisense suppression of gene expression is highly unpredictable, and the prior art suggests that success depends on the % identity between the sequence of the antisense construct and the target gene sequence.  See Elomaa et al. (Molecular Breeding, 2:41-50, 1996; paragraph bridging pages 47-48, in particular).  Also see Colliver et al. (Plant molecular Biology, 35:509-522, 1997) who teach that down-regulating the expression of a gene family through antisense method is highly unpredictable.  Colliver et al. showed that transformation of bird's foot trefoil with a construct that was antisense to bean chalcone synthase resulted in transformants with increased levels of chalcone synthase transcripts due to increased transcription of other members of the gene family (see page 519 left column paragraph 2, in particular).  
The state-of-the-art teaches antisense molecules require 100% base pair conservation between the antisense molecule and its target. The Office contends that antisense and co-suppression operate by the same mechanism. Emery et al. (Current Biology 13:1768-1774, 2003) teach experiments in which a target sequence of a micro-RNA (miRNA) was changed by two base-pairs.  The altered base-pairs caused the complementary micro-RNA not to bind to the target sequence, which subsequently led to an increased expression of the target sequence's encoded protein (page 1769, right column, 2nd full paragraph).  Also see Nunes et al. (Planta 224:125-132; 2006) who teach that transforming plants with a RNAi construct comprising a nucleic acid encoding a Glycine max myo-inositol-1-phosphate synthase.  Nunes et al disclose an absence of seed development in those plants in which the phytate content was reduced (abstract).
Furthermore, it is maintained that using DNA sequences to reduce expression of the endogenous corresponding gene using RNAi based suppression methods is highly unpredictable.  See for example, Arziman et al. (Nucleic Acids Research, 33:582-588, 2005; see in particular abstract and introduction) who teach that although a dsRNA should be designed to match to one specific gene, off-target effects can occur if siRNAs have sequence homology to genes that are not supposed to be targeted. The knock-down of target might differ depending on the efficiency of siRNA derived from long dsRNA. It is further maintained that the stability of a double-stranded RNA would also depend upon a number of factors, such as sequence composition (e.g., GC content), thermodynamic stability and sequence length etc.  
Contrary to Applicant’s argument, it is maintained that Applicant’s specification fails to teach how one makes or isolates sequences with unspecified changes in the nucleotide sequences that would be used as RNA inhibitory sequences directed to endogenous (wild-type) gene sequences having 35% identity to instant SEQ ID NO: 3 and 4 to down-regulate/reduce or eliminate their expression in diverse plant sources as encompassed by Applicants' broad claims.  Applicant has not taught which regions of the 
In the absence of guidance, it is maintained that undue trial and error experimentation would have been required by one skilled in the art at the time the claimed invention was made to screen through the multitude of non-exemplified sequences, either by using non-disclosed fragments of sequences encoding Kanghan (HTT2) proteins having at least 35% or even 100% identity over an alignment length of 90 amino acids to SEQ ID NO: 17 in diverse sources as probes or by designing primers to undisclosed regions of sequences encoding said Kanghan (HTT2) proteins and isolating or amplifying fragments, subcloning the fragments, producing expression vectors and transforming plants therewith, in order to identify those, if any, that when over-expressed will reduce or eliminate expression or activity of endogenous Kanghan (HTT2) proteins having at least 35%  or even 100% identity over an alignment length of 90 amino acids to SEQ ID NO: 17 from diverse plant sources, and which results in an improved trait (e.g. improved drought tolerance) as encompassed by the breadth of the claims.
	It is further maintained that claims also encompass down-regulating expression endogenous gene sequences encoding proteins having at least 35%, or  even100%  identity over an alignment length of 90 amino acids to SEQ ID NO: 17  by T-DNA insertion mutagenesis.  As discussed in previous Office action, state of the art related with T-DNA mutagenesis is itself a highly unpredictable technique. For example, Bonawitz et al.,(Annu. Rev. Genet. 44: 337-363, 2010) teach that T-DNA insertional mutants in Arabidopsis with a complete block in the monolignol biosynthetic pathway (enzymes involved in lignin biosynthesis) resulted in the developmental growth arrest at the seedling stage.  See in particular, page 353, 2nd paragraph of right column.  It is therefore, maintained that in the absence of adequate guidance, it would require undue experimentation to practice the claimed invention for the full scope of down-regulating expression of endogenous gene sequences encoding proteins having at least 35% or even 100% identity over an alignment length of 90 amino acids to SEQ ID NO: 17 as encompassed by the breadth and the scope of the claims.
	Thus it is maintained that in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plant cells or plants transformed therewith to identify those with improved characteristics as claimed upon reducing or eliminating the expression of any endogenous gene sequences encoding proteins having at least 35% or even at least 100%  identity over an alignment length of 90 amino acids to SEQ ID NO: 17 as encompassed by the breadth and the scope of the claims.
Additionally, it is maintained that claims encompass increasing drought tolerance in a plant by creating mutant plants that does not comprise transforming said plant an 
It is maintained that the specification, however, fails to provide guidance on increasing drought tolerance in a plant in any manner other than transforming a plant with an expression cassette comprising inhibitory sequences (antisense, RNAi ) directed towards inhibiting or eliminating expression or activity of SEQ ID NO: 17.
  The specification does not provide guidance on co-factors, or regulators of SEQ ID NOs: 4 and 17, for example that makes the endogenous SEQ ID NOs: 17 encoding genes (SEQ ID NO: 4) to regulate expression of SEQ ID NOs: 4 and 17 to produce a plant with increased drought tolerance.  The specification provides no guidance on up-stream regulatory factors, for example, that may be necessary in stimulating the inhibition of endogenous SEQ ID NO: 4 nucleic acids, and thereby decrease or eliminate the activity of endogenous protein(s) like the one defined in SEQ ID NO: 17.
In the absence of guidance, it is maintained that undue experimentation would have been required to increase drought tolerance in a plant by decreasing expression of endogenous SEQ ID NO: 17 polypeptide that does not involve plant transformation with an inhibitory construct, such as an RNAi inhibitory construct directed towards SEQ ID NO: 4 encoding SEQ ID NO: 17, as encompassed by the breadth of the claims.
It is thus maintained that given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.

Conclusion
8.  	Claims 21, 22 and 36, 62 and 63  remain, and newly added claim 68 is rejected.

/VINOD KUMAR/            Primary Examiner, Art Unit 1663